MEMORANDUM OPINION
No. 04-04-00567-CV
IN RE VEHICULAR TESTING SERVICES, LLC. and Michael Ruiz
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	September 22, 2004
PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT
	On August 11, 2004, relators filed a petition for writ of mandamus. Relators have now filed
an unopposed motion to dismiss the petition for writ of mandamus as moot. According to relators,
on August 25, 2004, the parties entered into a settlement agreement, resolving all matters in dispute.
We, therefore, grant relators' motion and DISMISS the petition for writ of mandamus as moot.
							PER CURIAM

1.   This proceeding arises out of Cause No. 2003-CI-19072, styled Clarence Shelby v. Vehicular Testing
Services, LLC and Michael Ruiz, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable
Martha Tanner presiding.